          Case 1:21-cr-00349-TJK Document 1-1 Filed 03/19/21 Page 1 of 8




                                   STATEMENT OF FACTS

        1.      Your affiant, Brian Rothermel, is a Deportation Officer for U.S. Immigration and
Customs Enforcement and has been so employed since January 2008. Since October 2019, I have
been assigned as a Task Force Officer to the Federal Bureau of Investigation (“FBI”), Northeast
Florida Joint Terrorism Task Force (“JTTF”), where I conduct a variety of investigations in the
area of counterterrorism. In the performance of my duties, I have investigated and assisted in the
investigation of matters involving violations of federal law related to domestic terrorism,
international terrorism, weapons of mass destruction, and bombing matters. I have also been
involved in searches pertaining to domestic and international terrorism matters through the
execution of search warrants. Currently, I am tasked with investigating criminal activity in and
around the Capitol grounds on January 6, 2021. As a Deportation Officer and Task Force Officer,
I am authorized by law or by a Government agency to engage in the prevention, detention,
investigation, or prosecution of a violation of Federal criminal laws.

        2.      The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions
around the U.S. Capitol include permanent and temporary security barriers and posts manned by
U.S. Capitol Police. Only authorized people with appropriate identification were allowed access
inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed
to members of the public.

       3.      On January 6, 2021, a joint session of the United States Congress convened at the
United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States
Senate were meeting in separate chambers of the United States Capitol to certify the vote count of
the Electoral College of the 2020 Presidential Election, which had taken place on November 3,
2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately
1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Michael Pence was present and presiding, first in the joint session, and then in the
Senate chamber.

       4.      As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior of
the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd
away from the Capitol building and the proceedings underway inside.

       5.      At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,
around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       6.      Shortly thereafter, at approximately 2:20 p.m., members of the United States House
of Representatives and United States Senate, including the President of the Senate, Vice President
Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session of the
          Case 1:21-cr-00349-TJK Document 1-1 Filed 03/19/21 Page 2 of 8




United States Congress was effectively suspended until shortly after 8:00 p.m. Vice President
Pence remained in the United States Capitol from the time he was evacuated from the Senate
Chamber until the sessions resumed.

        7.      During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        8.      According to records obtained through a search warrant served on Google LLC, a
mobile device associated with *******1982@gmail.com was present at the U.S. Capitol on
January 6, 2021. The name associated with that account, according to Google, is “jeffrey register,”
and the account’s recovery phone number is ***-***-1464. Google estimates device location using
sources including GPS data and information about nearby Wi-Fi access points and Bluetooth
beacons. This location data varies in its accuracy, depending on the source(s) of the data. As a
result, Google assigns a “maps display radius” for each location data point. Thus, where Google
estimates that its location data is accurate to within 10 meters, Google assigns a “maps display
radius” of 10 meters to the location data point. Finally, Google reports that its “maps display
radius” reflects the actual location of the covered device approximately 68% of the time. In this
case, Google location data shows that a device associated with *******1982@gmail.com was
within the U.S. Capitol on January 6, 2021 from approximately 2:17 p.m. until 4:38 p.m. Google
records show that the “maps display radius” for this location data was less than 100 feet, which
encompasses an area that is entirely within the U.S. Capitol building.

       9.      The FBI has reviewed the available information for the *******1982@gmail.com
email address in order to determine whether there was any evidence that devices associated with
that *******1982@gmail.com address could have lawfully been inside the U.S. Capitol building
on January 6, 2021. The information for the *******1982@gmail.com address did not match any
information for persons lawfully within the Capitol. Accordingly, I believe that the individual
possessing this device was not authorized to be within the U.S. Capitol building on January 6,
2021.

        10.    Law enforcement has searched open-source databases for further information on a
“JEFFREY REGISTER.” Those databases indicated that the same phone number, ***-***-1464,
and the residential address                 Fernandina Beach, FL 32034, were associated with
a “JEFFREY REGISTER.”

        11.   On February 1, 2021 your affiant learned of a publicly accessible video (accessible
on youtube.com) possibly depicting REGISTER inside of the Capitol on January 6, 2021. A
photograph of REGISTER was then obtained via the Florida Department of Motor Vehicles for
comparison against the subject in the video. Upon viewing the video, your affiant was able to
identify a subject that appears to match the physical attributes of REGISTER based on a
photograph comparison to his driver’s license photo.

       12.     During a review of the open-source video, your affiant identified REGISTER as a
white male with black glasses and a salt-and-pepper beard. REGISTER was wearing dark pants,
tan shoes, and two sweatshirts. The inner hooded sweatshirt was black. Over that, REGISTER
         Case 1:21-cr-00349-TJK Document 1-1 Filed 03/19/21 Page 3 of 8




was wearing a green or gray hoodie sweatshirt, the back of which featured an American flag and
lettering stating: “God, Guns & Trump.” Under the inner black hooded sweatshirt’s hood,
REGISTER wore a black skullcap with lettering stating “2020 Keep America Great.” All of these
items are depicted in the three images below. REGISTER is circled in red.




       13.     In this video, REGISTER is first seen at approximately the 4:33-minute mark,
outside of the Capitol building. REGISTER is approaching a broken window where people are
attempting to enter and exit the Capitol building. REGISTER is next seen in the video at
approximately the 8:06-minute mark of the video. At this point, REGISTER is inside the Capitol
building, near an entrance. Several U.S. Capitol Police officers can be heard instructing other
         Case 1:21-cr-00349-TJK Document 1-1 Filed 03/19/21 Page 4 of 8




individuals to leave the Capitol building. REGISTER ignores these statements. The following
picture is from that scene:




        14.    REGISTER is seen a few more times in the video, walking through the Capitol
building. At approximately the 12:44-minute mark of the video, REGISTER can be seen running
past several U.S. Capitol Police officers who are attempting to hold back the crowd:
          Case 1:21-cr-00349-TJK Document 1-1 Filed 03/19/21 Page 5 of 8




        15.    REGISTER is last seen at approximately the 13:27-minute mark of the video, still
within the Capitol building. Shortly prior to that time, REGISTER turns to face the camera, and
his face is again clearly visible. Throughout the duration of the video, I identified REGISTER
based in particular on his facial features, his distinctive facial hair, glasses, and the lettering and
image on the back of his sweatshirt. The locations where REGISTER was present in this video on
January 6, 2021, were “restricted building or grounds” under 18 U.S.C. § 1752(a) and within one
of the “Capitol Buildings” under 40 U.S.C. § 5104(e)(2).

        16.     On February 24, 2021, your affiant conducted a consensual interview of
REGISTER at his place of employment,                           Jacksonville, FL 32220. During the
interview, REGISTER stated that he departed Jacksonville, FL by car for Washington, D.C. on
January 5, 2021, arriving early on the morning of January 6, 2021. During his trip to Washington,
D.C., REGISTER stayed at the Holiday Inn Alexandria-Carlyle, located in Alexandria, Virginia.
REGISTER stated that he departed Washington, D.C. on January 7, 2021. After initially denying
entering the Capitol building on January 6, 2021, REGISTER ultimately admitted to having
entered the Capitol building. REGISTER was shown the photograph below and confirmed that he
was the individual in that photograph with glasses and a sweatshirt that I had previously identified
as REGISTER. REGISTER then admitted that he deleted photographs from his phone and claimed
to have “factory reset” his cellphone in order to, in his words, delete what might be proof that he
entered the building. REGISTER stated he was aware that Congress was in session and was in the
process of certifying the vote. REGISTER also stated that his goal in entering the Capitol building
was to affect Congress’s decision on that certification vote, and that he wished he had been able
to enter the House chamber during the certification process to show his support for President
Trump.
         Case 1:21-cr-00349-TJK Document 1-1 Filed 03/19/21 Page 6 of 8




        17.     During this interview, your affiant was able to confirm with REGISTER that his
phone number is ***-***-1464 and that his address is                       Fernandina Beach, FL
32034. REGISTER later provided your affiant a photograph of his hotel parking pass from his
trip, as well as two photographs REGISTER stated he had taken of the exterior of the Capitol
building on January 6, 2021. These photographs are below.
          Case 1:21-cr-00349-TJK Document 1-1 Filed 03/19/21 Page 7 of 8




        18.     On March 3, 2021, your affiant contacted the Holiday Inn Alexandria-Carlyle to
confirm REGISTER’s stay at that location. The manager on duty confirmed that REGISTER did
stay at the hotel from January 6, 2021 through January 7, 2021. The manager sent to the affiant
hotel registration information showing that a “JEFFREY REGISTER” stayed at that location on
those dates, and that the individual had used the phone number ***-***-1464 and had provided
REGISTER’s address.

         19.    Based on the foregoing, your affiant submits that there is probable cause to believe
that JEFFREY REGISTER violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do so;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempt or conspire
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance. As noted above, REGISTER was within a posted, cordoned
off, or otherwise restricted area of a building or grounds where the Vice President was temporarily
visiting on January 6, 2021.

        20.     Your affiant submits there is also probable cause to believe that JEFFREY
REGISTER violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and
knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol
         Case 1:21-cr-00349-TJK Document 1-1 Filed 03/19/21 Page 8 of 8




buildings. As noted above, REGISTER was within “the Grounds or in any of the Capitol
buildings” on January 6, 2021.




                                                    _________________________________
                                                    BRIAN M. ROTHERMEL
                                                    TASK FORCE OFFICER
                                                    FBI

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                  19 day of March, 2021.
telephone, this _____
                                                                   2021.03.19
                                                                   17:20:58 -04'00'
                                                    ___________________________________
                                                    ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE
